IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 183
                                 :
DESIGNATION OF VICE-CHAIR OF THE : DISCIPLINARY RULES
PENNSYLVANIA INTEREST ON         :
LAWYERS TRUST ACCOUNT BOARD : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 29th day of August, 2019, Stella L. Smetanka, Esquire, Allegheny

County, is hereby designated as Vice-Chair of the Pennsylvania Interest on Lawyers Trust

Account Board, commencing November 1, 2019.